Citation Nr: 1437346	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including traumatic arthralgia, degenerative joint disease, loss of motion and strength, and muscle spasm.

2.  Entitlement to service connection for a right knee disorder, including Osgood-Schlatter disease.

3.  Entitlement to service connection for right ear hearing loss.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee anterior cruciate ligament (ACL) tear status post reconstructive surgery, and if so, whether service connection may be granted.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder including depression, anxiety, and insomnia, and if so, whether service connection may be granted.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, and if so, whether service connection may be granted.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for pes planus, and if so, whether service connection may be granted.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss, and if so, whether service connection may be granted.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle disorder, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In July 2013, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of the hearings have been associated with the claims file.

The issues of 1) entitlement to service connection for tinnitus, and 2) entitlement to service connection for an acquired psychiatric disorder including depression, anxiety, and insomnia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, and a bilateral ankle disorder, to include, as applicable, the issue of whether new and material evidence had been received.

2.  In an unappealed December 2003 rating decision, the RO denied service connection for an acquired psychiatric disorder.

3.  Evidence added to the record since the final December 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

4.  In an unappealed March 2007 rating decision, the RO denied service connection for a left knee disorder, tinnitus, and pes planus.

5.  Evidence added to the record since the final March 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left knee disorder, tinnitus, and pes planus.

6.  The preponderance of the evidence shows that a low back disorder is not related to service or to an incident of service origin.

7.  The preponderance of the evidence shows that a right knee disorder is not related to service or to an incident of service origin.

8.  The preponderance of the evidence shows that a left knee disorder is not related to service or to an incident of service origin.

9.  The preponderance of the evidence shows that pes planus is not related to service or to an incident of service origin, and was not aggravated therein.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by an appellant of the issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, and a bilateral ankle disorder, to include, as applicable, the issue of whether new and material evidence had been received, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The December 2003 rating decision that denied the Veteran's claim of service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (2013).

3.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The March 2007 rating decision that denied the Veteran's claims of service connection for a left knee disorder, tinnitus, and pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 (2013).

5.  New and material evidence has been received to reopen the claims of service connection for a left knee disorder, tinnitus, and pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.306 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In this case, the Veteran, through his attorney and in his presence at his July 22, 2013 travel board hearing before the undersigned AVLJ, withdrew his appeal of the issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, and a bilateral ankle disorder, to include, as applicable, the issue of whether new and material evidence had been received.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and those issues are dismissed.

New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for an acquired psychiatric disorder, a left knee ACL tear status post reconstructive surgery, tinnitus, and pes planus.  The RO most recently denied the claim for service connection for an acquired psychiatric disorder in December 2003 because there was no evidence of a diagnosis or treatment of mental problems in service, and because there was no evidence that mental problems were incurred in or caused by service.

The RO most recently denied the claims for service connection for a left knee disorder, tinnitus, and pes planus in March 2007.  The RO denied service connection for a left knee disorder because there was no etiological relationship between the disorder and service.  The RO denied service connection for tinnitus because the Veteran's service treatment records did not show complaints of ringing in the ears, a diagnosis of tinnitus, or excessive exposure to noise, and because tinnitus neither occurred in nor was caused by service.  The RO denied service connection for pes planus because the disorder preexisted service, there was no evidence that it permanently worsened during service, and there was no etiological relationship between the disorder and service.

The December 2003 and March 2007 rating decisions became final because no notice of disagreement or new and material evidence was submitted within one year of the respective dates on which they were issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Since December 2003 and March 2007, respectively, new evidence has been added to the claims file which is material to the Veteran's claims for service connection for an acquired psychiatric disorder, a left knee ACL tear status post reconstructive surgery, tinnitus, and pes planus.  Specifically, in September 2011 testimony before a DRO, and in July 2013 testimony before the undersigned AVLJ, the Veteran asserted that his acquired psychiatric disorder, left knee ACL tear status post reconstructive surgery, tinnitus, and pes planus all began in service and have continued to the present.  Such statements are presumed credible solely for the purpose of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the Veteran submitted positive nexus opinions on these disorders from Dr. Richard Blackburn in February 2009, and from Dr. James Dauphin in June 2010.

As this evidence of ongoing symptoms since service and positive nexus opinions was not available at the time of the December 2003 and March 2007 denials, it is new.  As it regards the reason for the denials of his claims for an acquired psychiatric disorder, a left knee ACL tear status post reconstructive surgery, tinnitus, and pes planus, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the claims not being granted in this decision, the duty to notify was satisfied by way of a May 2009 letter, sent prior to the September 2009 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  Further, the letter met the notification requirements for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the August 2009 and October 2012 VA examination reports are adequate because the examiner discussed the Veteran's medical history, described the claimed disorders in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

VA provided the Veteran with a hearing before a DRO in September 2011, and before the undersigned AVLJ in July 2013.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that both the DRO and AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: Low Back Disorder

The Veteran contends in his September 2011 DRO hearing that he injured his back in service by carrying a 60-to-80 pound rucksack and jumping out of helicopters.  See RO hearing transcript, pp. 11, 14.  He reported that after one helicopter jump, his back hurt so badly that he could not sit or stand, and he felt weakness in his lower back.  Id., p. 11.  He stated that when he sought treatment for his back in service, clinicians gave him Ibuprofen and sent him back to his platoon.  Id., p. 11.  He reported that he has had trouble with his back ever since service, and self-medicates with Tylenol and Ibuprofen.  Id., pp. 11-12.

At his July 2013 Board hearing, the Veteran testified that he hurt his back in service during a jump out of a helicopter while wearing a 60 pound ruck and carrying a missile and gear.  See Board hearing transcript, pp. 6-7.  He stated that he went to sick call because he could barely walk.  Id., p. 7.  He reported that clinicians treated him with pills.  Id., p. 8.  The Veteran stated that he continued to experience back pain after taking the pills.  Id., p. 8.

The Veteran testified that he again hurt his back in service when doing a 15-mile road march while carrying a 60-pound ruck.  Id., p. 8.  He stated that he also hurt his back from another jump, out of the back of a Chinook, 3-to-6 feet off the ground, while wearing all of his gear.  Id., p. 9.  He further reported that he jumped or repelled out of Blackhawk helicopters every week in service.  Id., pp. 9-10.  He stated that his back has hurt all the time since his separation from service.  Id.,  p. 10.

With respect to post-service employment, the Veteran testified that he has been a prison guard since 1999.  Id., pp. 10-11.  He stated that his job consists of "a lot of looking and watching" while sitting at a desk and doing "a lot of computer work."  Id., pp. 11-12.  He stated that it is not a very physical job.  Id., p. 12, 13.  He denied ever having been hurt by inmates scuffling, or by breaking up a fight.  Id., p. 13.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's low back disorder is not related to service or to an incident of service origin.  Consequently, service connection is denied.

The Board acknowledges that the Veteran has a current diagnosis of polyarthalgia and degenerative joint disease (DJD) of the lumbar spine from Dr. Blackburn in February 2009, mild degenerative disc disease L4-L5 from the VA examiner in August 2009, and degenerative change of the lumbar spine from Dr. Dauphin in June 2010.  The Board further acknowledges that the Veteran had an injury to his back in service, as documented in his July 1998 reports of back pain in his service treatment records.

As such, this claim hinges on whether there is a nexus between the Veteran's in-service back injury and his current disability.  As an initial matter, the Board finds that the presumption of service connection for the chronic disease of arthritis is inapplicable in this case because the Veteran was not diagnosed with arthritis of the spine within one year of his separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Further, the most probative evidence shows that the Veteran's current back disability did not result from in-service injuries.  The VA examiner opined in August 2009 and October 2012 that the Veteran's back disorder was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner reasoned that in-service x-rays revealed that the Veteran had a normal lumbosacral spine, his muscle strain was an acute and self-limited condition, and his current back disorder more likely results from his current occupation as a corrections officer and his age.

By contrast, Dr. Blackburn wrote in February 2009 that:

[The Veteran] stated to me that throughout his time in the Army he made countless jumps from helicopters and suffered countless contusions to [his] body, in particular his knees, back, and feet.  He also stated that he did receive medical treatment for these injuries while in the service....

I also conducted extensive research on medical injuries and conditions associated with the impacts of parachuting.  According to several medical research studies it is extremely common to have long term affects of arthralgia/DJD/DDD to the lower extremities and spine....

The above mentioned issues are a direct result of patient's military occupational specialty as an Army Air Assault soldier.

Similarly, Dr. Dauphin wrote in June 2010 that:

Treatment records reveal that this [low back] pain was severe early in his military service but he had normal x-rays while in service.  In July of 1998 he was involved in a motor vehicle accident and received treatment at which time his back pain became much worse.  He was involved in jumps from helicopters and did numerous repelling and other jumps out of helicopters and suffered countless contusions to his body....More recent x-rays have shown degenerative change on the lumbar spine....

It is my opinion that more likely than not the [low back pain is] service connected.  The basis for my conclusion is the examination done by Dr. Richard Blackburn on February 20, 2009 which documents many of the physical findings I referred to and the amount of impairment he is having from his degenerative changes in his joints.

The Board finds that the nexus opinions from Dr. Blackburn and Dr. Dauphin warrant less probative weight than the VA examiner's opinions.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (where conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given).  While Dr. Blackburn discussed medical research linking jumps to arthralgia and degenerative disease in general, he did not account for the Veteran's normal x-ray in service following reports of low back pain, and neither did he account for the impact of the Veteran's post-service employment as a corrections officer.

In that regard, the Board finds that the Veteran's July 2013 hearing testimony stating that his post-service employment as a corrections officer consisted primarily of sitting at a desk and doing "a lot of computer work" and that it is not a very physical job and that he was never hurt by inmates scuffling, or by breaking up a fight is not credible because it conflicts with how the Veteran has previously characterized the nature of his post-service employment.  Specifically, it conflicts with his report to the October 2012 VA examiner that his job was "a heavy duty job" and with his September 2011 DRO hearing testimony that at work he was "always involved in altercations, as far as...having to put hands on an inmate...and there's been several instances that...I've been in a scuffle."  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Dr. Dauphin's positive opinion in support of the Veteran's claim has low probative value because, although he notes the normal spine x-ray in service, he does not address how he reached the conclusion that the current degenerative changes are related to the complaints in service when there is evidence of a normal spine on x-ray images in service.  Dr. Dauphin also did not discuss the impact of the Veteran's post-service employment as a corrections officer.  Instead, he supported his opinion by stating that he relied on the examination done by Dr. Richard Blackburn in February 2009 "which documents many of the physical findings I referred to."

By contrast, the VA examiner's opinions are most probative because they more closely align with the evidence of record, including the normal July 1998 lumbar spine x-ray in service, the "heavy duty" post-service employment as a corrections officer, and the fact that the Veteran's initial diagnosis of degenerative changes of the lumbar spine occurred years after he had been working as a corrections officer.

The Board has also considered the Veteran's statements regarding ongoing back symptoms since service.  However, the Board finds that those statements are outweighed by the aforementioned evidence of record, including his in-service normal x-ray results, his post-service heavy duty work as a corrections officer, and his x-ray findings of degenerative disease after years of that work.  38 C.F.R. § 3.303.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Bilateral Knee Disorders

The Veteran contends in his September 2011 DRO hearing that his left knee popped in service when he was repelling with a rope on his back, and the person who was on belay below him let go of the rope.  See RO hearing transcript, p. 6.  He reported that he could feel his left knee sliding back and forth, it swelled up, and he could not run on it.  Id., pp. 6-7.  The Veteran testified that he did not seek treatment "until awhile later because they put a lot of pressure on you, at 101st Airborne, you don't go to sick call.  If you do go to sick call, you better be dying."  Id., p. 7.  He stated that when he eventually went to sick call, he was told that he had "probably done some damage and...they would send me to see somebody, but they never did."  Id., p. 7.  The Veteran testified that although it was reported at his 1999 post-service left knee surgery that the left knee had been hurt playing football after service, that was a re-injury, and doctors found evidence of scar tissue from a previous injury.  Id., pp. 7-8.  He reported that he has instability in his right knee from "putting all my weight on my right knee all the time."  Id., p. 10.  He also reported that both knees hurt more in service as he jumped more, because that activity put pressure on them.  Id., p. 14.

At his July 2013 Board hearing, the Veteran testified that he injured his left knee while repelling out of a helicopter in service, and that it popped when he landed while wearing a 60 pound ruck.  See Board hearing transcript, p. 21.  He stated that when he went to sick call, he was told that he needed surgery on his left knee, but that he declined because he did not want to be "looked down on."  Id., pp. 21-22.  The Veteran stated that he continued to run and do jumps, which further hurt his left knee.  Id., p. 23.  He reported that he had surgery on his left knee within the first year after separation from service, after reinjuring it at work while throwing around a football.  Id., pp. 20-21, 24-25.  With respect to the right knee, the Veteran reported that he began having problems with it in service, because he was putting all of his weight on his right knee to compensate for the left knee.  Id., pp. 27-28.

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral knee disorders are not related to service or to an incident of service origin.  Consequently, service connection is denied.

The Board acknowledges that the Veteran has a current diagnosis of polyarthalgia and DJD of the knees, and status post tear to the left knee ACL with repair, from Dr. Blackburn in February 2009; left knee ACL tear with status post reconstructive surgery, and right knee Osgood-Schlatter disease, from the VA examiner in August 2009; and ACL and meniscal tear with ACL reconstruction of the left knee, and patellofemoral arthritis in the right knee, from Dr. Dauphin in June 2010.

However, the Board finds that the most probative evidence of record demonstrates that the Veteran did not have an in-service incurrence of any knee disease or injury, but rather incurred his knee disabilities in a post-service football accident.

First, the Veteran told his treating left knee surgeon, Dr. John Lytle, in December 1999 that he had "injured his [left] knee playing football while in training at [the] Arkansas Department of Corrections."  The Veteran informed his treating surgeon that the post-service football injury involved twisting and hyperextension, with immediate pain and inability to use his knee.  The Board observes that the Veteran's documented history as related to his treating surgeon-including twisting and hyperextension-conflicts markedly in tenor and severity with his July 2013 testimony to the Board that a left knee injury recurred while passing a football around.  Significantly, Dr. Lytle's Operative Report-which contains the information about the Veteran's football injury in a section entitled "History"-includes no reference to any in-service knee trauma, injury, symptoms, or treatment.  See Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, contrary to the Veteran's testimony, Dr. Lytle's Operative Report contains no mention of evidence of scar tissue from an injury previous to his post-service football injury.

Second, there is no evidence in the Veteran's service treatment records of any complaints, symptoms, diagnosis, or treatment of any knee disorder or injury.  Although lack of contemporaneous corroborating medical treatment records alone cannot be the basis of denying a service connection claim, the Board finds his competent testimony regarding in-service bilateral knee injuries and pain lacks credibility.  Specifically, the Veteran's September 2011 testimony that he was told at sick call that he had "probably done some damage and...they would send me to see somebody, but they never did," is inconsistent with his July 2013 testimony that he was told at sick call that he needed surgery on his left knee, but declined because he did not want to be "looked down on."  Further, it is inherently implausible that a service clinician would find knee damage of severe enough to recommend surgical treatment, but would fail to document this in the Veteran's treatment records.  Moreover, the Board also finds the Veteran's testimony that he declined recommended surgical treatment for his knee because he did not want to be "looked down upon" to be likewise implausible, given the Veteran's documented willingness to get treated in service for relatively mild complaints, such as sneezing, runny nose, and crud in his eyes (June 1998), a wart on his right pinky finger (November 1998), and a cough (December 1998).  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, and consistency with other evidence).  Finally, despite the Board's recommendation at pages 28-29 of the July 2013 hearing, and the Veteran's affirmative response thereto, he has failed to produce any lay statement from anyone with whom he served to corroborate his post-service assertion that his knee problems were extant in service.

Since the most probative evidence of record demonstrates that the Veteran did not have an in-service incurrence of any knee disease or injury, but rather incurred his knee disabilities as a result of post-service football injury, the February 2009 and June 2010 nexus opinions of Drs. Blackburn and Dauphin are based on incorrect facts, and, as such, are entitled to no probative weight.  Significantly, neither Dr. Blackburn nor Dr. Dauphin expressed any awareness of the Veteran's post-service football injury in their respective reports, despite the fact that Dr. Lytle identified it in his December 1999 Operative Report as the sole historical basis for surgical intervention.  Further, in his June 2010 report, Dr. Dauphin expressly relied on the erroneous assertion that the Veteran "had ACL reconstruction on his left knee while in military service."  As discussed above, no documentation of any ACL reconstruction, or indeed any complaints, symptoms, diagnosis, or treatment of any knee disorder or injury, appears in the Veteran's service treatment records.  Since Drs. Blackburn and Dauphin were not fully informed of the pertinent factual premises-including the Veteran's post-service football injury, and the fact that his ACL reconstruction did not occur while he was in military service-their opinions warrant no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).  Consequently, the Board finds that the VA examiner's August 2009 and October 2012 negative nexus opinions-based on his discussion of the Veteran's lay statements, examination of the Veteran's knees, and review of his service treatment records-warrant greater probative weight.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

The Board has also considered the Veteran's statements regarding ongoing knee symptoms since service.  However, the Board finds that those statements are outweighed by the aforementioned evidence of record, including the absence of any complaints, symptoms, diagnosis, or treatment of any knee disorder or injury in his service treatment records; the inconsistent and implausible nature of his testimony; and his post-service football injury during training at the Arkansas Department of Corrections, as documented by Dr. Lytle in his December 1999 Operative Report.  38 C.F.R. § 3.303.

Further, the Board finds that the presumption of service connection for the chronic disease of arthritis is inapplicable in this case because the Veteran's diagnosis of knee arthritis within one year of his separation from service was the result of an intercurrent football injury while in training at the Arkansas Department of Corrections.  38 C.F.R. §§ 3.307(b)(1), 3.307(d)(1), 3.309(a).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Pes Planus

The Veteran contends in his September 2011 DRO hearing that his feet "may have been a little flat" when he entered service, but that "they won't let you in if you got flatfeet, as far as I know."  See RO hearing transcript, p. 13.  He also stated that he had no difficulty with his feet when he entered service, but that they began hurting in boot camp due to road marching.  Id., p. 12.  He reported that he had his feet checked after boot camp, and they were "flat as a board."  Id., pp. 12-13.

At the Veteran's July 2013 Board hearing, the Veteran's attorney inaccurately contended that there was no notation of his preexisting pes planus on his entrance exam.  See Board hearing transcript, p. 5.  The Veteran testified that he had flatfeet before entering service.  Id., p. 31.  However, he also testified that he did not remember whether he had a problem with his feet before service, but he did recall experiencing swelling and pain in his feet in service, due to running and marching.  Id., pp. 30-34.

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's diagnosed pes planus was noted at entrance into service, and the Veteran has not met his burden of showing that there was an increase in disability during service.  Consequently, service connection is denied.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet.App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet").

Here, the Board finds that the condition of pes planus was noted upon entry into service.  Specifically, although the box next to "feet" was marked "normal" on the June 1997 medical examination report, the same June 1997 medical examination report reflects that the clinician found that the Veteran had moderate, asymptomatic pes planus.  Based upon this report, the Board finds that because the condition of pes planus was diagnosed on the Veteran's entrance examination, the condition was "noted" upon entry into service, although apparently not symptomatic at the time.  See Verdon, 8 Vet.App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his pes planus, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

The Board further finds that the Veteran has not established the presumption of aggravation because he has not shown that there was an increase in disability during service.  Specifically, his service treatment records show a diagnosis of pes planus in the June 1997 entrance examination, and another diagnosis of pes planus in a July 1998 service treatment record.  The evidence does not show that his feet became flatter during service.  Although the Veteran did report an increase in bilateral foot pain in service, the VA examiner explained in October 2012 that the Veteran's July 1998 service treatment records demonstrate that the Veteran had painful blisters on his feet that were "an acute and self limited condition."  As this opinion is consistent with the facts, the Board finds that it is most probative.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

By contrast, Dr. Blackburn's February 2009 opinion warrants no probative value because he concluded that the Veteran's pes planus was "caused and/or brought about while [the Veteran] served in the United States Army."  The remainder of Dr. Blackburn's opinion regards the Veteran's pes planus symptoms at this time.  As discussed above, the Veteran's pes planus was noted at entry in his June 1997 Report of Medical Examination; as such, a claim for causation (as distinct from aggravation) is not for application.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Similarly, Dr. Dauphin's June 2010 opinion lacks probative value because it does not show aggravation during service.  Rather, Dr. Dauphin reported that the Veteran had swollen feet as a result of in-service jumps, described the Veteran's current diagnosis and symptoms of pes planus, and asserted that the Veteran's painful flat foot should be service connected.

Finally, the Board has considered the Veteran's September 2011 testimony that his feet "may have been a little flat" when he entered service, but were "flat as a board" after boot camp.  The Board finds that, while competent, those statements are not credible.  First, the Veteran's first report and diagnosis of pes planus after his June 1997 entrance examination came in July 1998-presumably long after boot camp.  Second, the service clinician made no finding that the Veteran's pes planus had increased in severity.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Rather, the July 1998 medical record focused on the Veteran's complaints related to blisters and swelling and simply noted that the Veteran had flat feet.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The appeal of the issues of entitlement to service connection for right ear hearing loss, left ear hearing loss, and a bilateral ankle disorder, to include, as applicable, the issue of whether new and material evidence had been received, is dismissed.

The service connection claim for an acquired psychiatric disorder is reopened.

The service connection claim for a left knee disorder is reopened.

The service connection claim for tinnitus is reopened.

The service connection claim for pes planus is reopened.

Service connection for a low back disorder, including traumatic arthralgia, degenerative joint disease, loss of motion and strength, and muscle spasm, is denied.

Service connection for a right knee disorder, including Osgood-Schlatter disease, is denied.

Service connection for a left knee ACL tear status post reconstructive surgery is denied.

Service connection for pes planus is denied.



REMAND

In a September 2012 letter, the Veteran requested that his audio and psychiatric examinations be rescheduled.  The Veteran presented good cause for the rescheduling-specifically, that he had been out of town for job training at the time that the letters arrived.  38 C.F.R. § 3.655(a).  As such, the Board remands the issues of 1) entitlement to service connection for tinnitus, and 2) entitlement to service connection for an acquired psychiatric disorder including depression, anxiety, and insomnia, so that the Veteran may be scheduled for examinations.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received regarding his claimed tinnitus and acquired psychiatric disorder, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Beckley, West Virginia, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. VA should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his tinnitus and acquired psychiatric disorder that are not already of record.  VA should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of tinnitus and an acquired psychiatric disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA audio examination of any tinnitus found to be present.

The examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed tinnitus is related to or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the Veteran's September 2011 DRO Hearing testimony at pages 4-6, and his July 2013 BVA Hearing testimony at pages 5, 36-42.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA psychiatric examination of any acquired psychiatric disorder found to be present.

For each psychiatric disability diagnosed, the examiner should state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed acquired psychiatric disorder is related to or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the Veteran's September 2011 DRO Hearing testimony at pages 14-17, and his July 2013 BVA Hearing testimony at pages 6, 42-59.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his attorney and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


